

Exhibit 10.1(d)
 


 
AMENDED AND RESTATED INTERCREDITOR AGREEMENT
 
THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT is amended and restated as of
April 3, 2007, among CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“Credit Suisse”) and
BANK OF AMERICA, N.A., each in their capacity as First Lien Agent, WELLS FARGO
BANK, N.A., as Trustee, BERRY PLASTICS GROUP, INC., a Delaware corporation
(“Holdings”), COVALENCE SPECIALTY MATERIALS CORP., a Delaware corporation, which
on the Closing Date shall be merged (the “Merger”) with and into BERRY PLASTICS
HOLDING CORPORATION (“Berry”), with BERRY PLASTICS HOLDING CORPORATION surviving
such Merger as a borrower under the Term Credit Agreement (as defined below), a
borrower under the Revolving Credit Agreement (as defined below), and the
obligor under the Notes (as defined below) (the “Company”), and each Subsidiary
of the Company listed on Schedule I hereto or that becomes a party hereto
pursuant to Section 8.21 below.
 
A. WHEREAS, Berry Plastics Group Inc., BPC Acquisition Corp., which was merged
with and into Berry (formerly known as BPC Holding Corporation), the lenders and
agents named therein, and Credit Suisse, Cayman Islands Branch, as
administrative agent and collateral agent for such lenders, are parties to that
certain Credit Agreement dated as of September 20, 2006 (as amended, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”);
 
B. WHEREAS, contemporaneously with the execution and delivery of this Amended
and Restated Intercreditor Agreement, the Existing Credit Agreement will be
refinanced with: i) the Second Amended and Restated Term Loan Credit Agreement
dated as of April 3, 2007 (as amended, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the
“Term Credit Agreement”) among Holdings, the Company, the lenders party thereto
from time to time, Credit Suisse, Cayman Islands Branch, as administrative
agent, Deutsche Bank Securities Inc., as syndication agent, and Banc of America,
Securities LLC, Citigroup Global Markets Inc., Goldman Sachs Credit Partners
L.P., J.P. Morgan Securities Inc. and Lehman Brothers Inc., as co-documentation
agents and ii) the Second Amended and Restated Revolving Credit Agreement dated
as of April 3, 2007 (as amended, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement” and together with the Term Credit Agreement individually and
collectively referred to as the “Credit Agreement”) among Holdings, the Company,
the lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, Goldman Sachs Credit Partners L.P, as syndication agent
and Credit Suisse Securities (USA) LLC, Citigroup Global Markets Inc., Deutsche
Bank AG New York Branch, J.P. Morgan Securities Inc. and Lehman Brothers Inc.,
as co-documentation agents;
 
C. WHEREAS, the Company is party to the Indenture dated as of September 20, 2006
(as amended, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Second Priority Senior Secured Notes
Indenture”), under
 

38


| NY\1256666.8||| 038263-0065||

-1-

--------------------------------------------------------------------------------



which the Second Lien Fixed Rate Notes and the Second Lien Floating Rate Notes
were issued, among Berry, as obligor, the note guarantors as set forth therein
(the “Note Guarantors”) and Wells Fargo Bank, N.A., as Trustee. The Obligations
of the Company and the Note Guarantors under the Second Priority Senior Secured
Notes Indenture, the Notes, and the other Noteholder Documents constitute Second
Priority Claims; and
 
D. WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties
hereunder and that this Agreement be amended and restated in its entirety on the
date hereof.
 
Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
Section 1. Definitions.
 
1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.


“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.


“Closing Date” shall have the meaning set forth in the Term Credit Agreement.
 
“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.
 
“Company” shall have the meaning set forth in the preamble.
 
“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.
 
“Credit Agreement” shall have the meaning set forth in the recitals.
 
“Domestic Subsidiary” shall have the meaning set forth in the Term Credit
Agreement.
 

38


| NY\1256666.8||| 038263-0065||

-2-

--------------------------------------------------------------------------------



“DIP Financing” shall have the meaning set forth in Section 6.1.
 
“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding Senior Lender
Claims and, with respect to letters of credit or letter of credit guaranties
outstanding thereunder, delivery of cash collateral or backstop letters of
credit in respect thereof in compliance with the Revolving Credit Agreement, in
each case after or concurrently with the termination of all commitments to
extend credit thereunder and (b) any other Senior Lender Claims that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid; provided that the Discharge of Senior Lender Claims shall
not be deemed to have occurred if such payments are made with the proceeds of
other Senior Lender Claims that constitute an exchange or replacement for or a
refinancing of such Obligations or Senior Lender Claims. In the event the Senior
Lender Claims are modified and the Obligations are paid over time or otherwise
modified pursuant to Section 1129 of the Bankruptcy Code, the Senior Lender
Claims shall be deemed to be discharged when the final payment is made, in cash,
in respect of such indebtedness and any obligations pursuant to such new
indebtedness shall have been satisfied.
 
“First Lien Agent” shall mean each of Credit Suisse, Cayman Islands Branch, and
Bank of America, N.A. (or either of them as applicable) in their capacities as
administrative agents and collateral agents for the Senior Lenders under the
Term Credit Agreement and the Revolving Credit Agreement, respectively, and the
other Senior Lender Documents entered into pursuant to the Credit Agreement,
together with their respective successors and permitted assigns under the
respective Credit Agreement exercising substantially the same rights and powers.
 
“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of the Company and its Subsidiaries that are to be
equally and ratably secured with the Noteholder Claims and are so designated by
the Company as Future Second Lien Indebtedness; provided, however, that such
Future Second Lien Indebtedness is permitted to be so incurred in accordance
with any Senior Lender Documents and any Second Priority Documents, as
applicable.
 
“Grantors” shall mean the Company, Holdings and each of the Company’s
Subsidiaries that has executed and delivered a Second Priority Collateral
Document or a Senior Collateral Document.
 
“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Priority Senior Secured Notes
Indenture or the Credit Agreement.
 
“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee.
 
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or
 

38


| NY\1256666.8||| 038263-0065||

-3-

--------------------------------------------------------------------------------



any receivership, liquidation, reorganization or other similar case or
proceeding with respect to any Grantor or with respect to any of its assets, (c)
any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or an
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.


“Loan Parties” shall mean Holdings, the Company and the Subsidiary Loan Parties.
“Note Guarantors” shall have the meaning set forth in the recitals.
 
“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.
 
“Noteholder Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.
 
“Noteholder Collateral Agreement” shall mean the Collateral Agreement dated as
of September 20, 2006, among the Company, certain other Grantors and the Trustee
in respect of the Second Priority Senior Secured Notes Indenture.
 
“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.
 
“Noteholder Documents” shall mean (a) the Second Priority Senior Secured Notes
Indenture, the Notes, the Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Obligations
thereunder.
 
“Notes” shall mean (a) (i) the initial $525,000,000 in aggregate principal
amount of 8⅞% second priority senior secured fixed rate notes due 2014 and (ii)
the initial $225,000,000 in aggregate principal amount of second priority senior
secured floating rate notes due 2014, each issued by the Company pursuant to the
Second Priority Senior Secured Notes Indenture, (b) the exchange notes issued in
exchange therefor as contemplated by the Registration Rights Agreement dated as
of September 20, 2006, among the Company, certain of the Company's Subsidiaries
and the initial purchasers party thereto and (c) any additional notes issued
under the Second Priority Senior Secured Notes Indenture by the Company, to the
extent permitted by the Second Priority Senior Secured Notes Indenture, the
Credit Agreement, any other Senior Lender Documents and any Second Priority
Document, as applicable.
 

38


| NY\1256666.8||| 038263-0065||

-4-

--------------------------------------------------------------------------------



“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency or Liquidation Proceeding.
Without limiting the generality of the foregoing, the Obligations of any Grantor
under any Senior Lender Document or Second Priority Document include the
obligations to pay principal, interest (including interest accrued on or
accruing after the commencement of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest is allowed in such proceeding)
or premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Grantor to reimburse any amount in respect of any
of the foregoing that any Senior Lender or Second Priority Secured Party, in its
sole discretion, many elect to pay or advance on behalf of such Grantor.
 
“Officers’ Certificate” shall have the meaning set forth in the Second Priority
Senior Secured Notes Indenture.
 
“Person” shall mean an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
 
“Pledged Collateral” shall mean the Common Collateral in the possession of any
First Lien Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code.
 
“Recovery” shall have the meaning set forth in Section 6.4.
 
“Required Lenders” shall mean, with respect to any Credit Agreement, those
Senior Lenders the approval of which is required to approve an amendment or
modification of, termination or waiver of any provision of or consent to any
departure from such Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Credit Agreement). Unless the context otherwise requires, the term “Required
Lenders” when used herein shall mean the Required Lenders with respect to each
of the Credit Agreements.
 
“Second Lien Fixed Rate Notes” shall mean the Borrower’s 8⅞% Second Priority
Senior Secured Notes due 2014, issued pursuant to the Second Lien Notes
Indenture and any notes issued by the Company in exchange for, and as
contemplated by, the Second Lien Fixed Rate Notes and the related registration
rights agreement with substantially identical terms as the Second Lien Fixed
Rate Notes.
 
“Second Lien Floating Rate Notes” shall mean the Borrower’s floating rate Second
Priority Senior Secured Notes due 2014, issued pursuant to the Second Lien Notes
Indenture and any notes issued by the Company in exchange for, and as
contemplated by, the Second Lien Floating Rate Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Floating Rate Notes.
 

38


| NY\1256666.8||| 038263-0065||

-5-

--------------------------------------------------------------------------------



“Second Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties and (b) the collateral agent for any Future Second Lien
Indebtedness (including the Trustee).
 
“Second Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second Priority Documents,
including all fees and expenses of the collateral agent for any Future Second
Lien Indebtedness.
 
“Second Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of any Grantor, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Future Second Lien Indebtedness.
 
“Second Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement with respect to any Future Second Lien
Indebtedness.
 
“Second Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.
 
“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by Second Priority Secured Parties
holding a majority in principal amount of the Second Priority Claims then
outstanding; it being understood that as of the date of this Agreement and for
so long as any Obligations under the Second Priority Secured Notes Indenture
remain outstanding, the Trustee shall be so designated Second Priority
Designated Agent.
 
“Second Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second Lien
Indebtedness.
 
“Second Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second Priority Claims.
 
“Second Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second Priority Claims, including the collateral
agent for any Future Second Lien Indebtedness.
 
“Second Priority Senior Secured Notes Indenture” shall have the meaning set
forth in the recitals.
 
“Secured Hedge Agreements” shall mean each Swap Agreement that (i) is in effect
on the Closing Date with a counterparty that is a Senior Lender or an Affiliate
of a Senior Lender as of the Closing Date or (ii) is entered into after the
Closing Date with any counterparty that is a Senior Lender or an Affiliate of a
Senior Lender at the time such Swap Agreement is entered into.
 
“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.
 

38


| NY\1256666.8||| 038263-0065||

-6-

--------------------------------------------------------------------------------



“Senior Collateral Agreement” shall mean the Guarantee and Collateral Agreement
dated as of April 3, 2007, among the Company, the other Grantors, Holdings and
Credit Suisse, Cayman Islands Branch, and Bank of America, N.A. as collateral
agents for the secured parties referred to therein.
 
“Senior Collateral Documents” shall mean the Senior Collateral Agreement and any
security agreement, mortgage or other agreement, document or instrument pursuant
to which a Lien is now or hereafter granted securing any Senior Lender Claims or
under which rights or remedies with respect to such Lien are at any time
governed.
 
“Senior Intercreditor Agreement” shall mean the Amended and Restated Senior
Lender Priority and Intercreditor Agreement dated as of April 3, 2007 among
Credit Suisse, Cayman Islands Branch, Bank of America, N.A., Holdings and the
Company.
 
“Senior Lender Cash Management Obligations” shall mean, with respect to any
Grantor, the due and punctual payment and performance of all obligations of such
Grantor in respect of overdrafts and related liabilities owed to a Senior Lender
under the Revolving Credit Agreement or any of its Affiliates (or any other
Person designated by the Company as a provider of cash management services and
entitled to the benefit of the Senior Collateral Agreement) and arising from
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer, Automated Clearing House services and
other cash management arrangements).
 
“Senior Lender Claims” shall mean all Obligations arising under the Credit
Agreement or any other Senior Lender Document, whether or not such Obligations
constitute Indebtedness, including, without limitation, (a) Obligations arising
under Secured Hedge Agreements, (b) Senior Lender Cash Management Obligations
and (c) Obligations under any credit agreement that is an exchange or
replacement for or an extension, increase or refinancing of any other Senior
Lender Claims. Senior Lender Claims shall include all interest and expenses
accrued or accruing (or that would, absent the commencement of an Insolvency or
Liquidation Proceeding, accrue) after the commencement of an Insolvency or
Liquidation Proceeding in accordance with and at the rate specified in the
relevant Senior Lender Documents whether or not the claim for such interest or
expenses is allowed or allowable as a claim in such Insolvency or Liquidation
Proceeding.
 
“Senior Lender Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.
 
“Senior Lender Documents” shall mean the Credit Agreement, the Senior Collateral
Documents, the Senior Intercreditor Agreement and each of the other agreements,
documents and instruments (including each agreement, document or instrument
providing for or evidencing a Senior Lender Hedging Obligation or Senior Lender
Cash Management Obligation) providing for, evidencing or securing any Senior
Lender Claim, including, without limitation, any Obligation under the Credit
Agreement and any other related document or instrument executed or delivered
pursuant to any such document at any time or otherwise evidencing or securing
any Indebtedness arising under any such document.
 

38


| NY\1256666.8||| 038263-0065||

-7-

--------------------------------------------------------------------------------



“Senior Lender Hedging Obligations” shall mean any Obligations under Secured
Hedge Agreements.
 
“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the First Lien Agents.
 
“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the Credit
Agreement.
 
“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Company
on the Closing Date and (b) each Domestic Subsidiary of the Company that
becomes, or is required to become, a party to the Collateral Agreement and this
Agreement after the Closing Date.
 
“Trustee” shall mean Wells Fargo Bank, N.A., in its capacity as trustee under
the Second Priority Senior Secured Notes Indenture and as collateral agent under
the Noteholder Collateral Documents, and its permitted successors.
 
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including,
for the avoidance of doubt, resin), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Company or any of the
Subsidiaries shall be a Swap Agreement.
 
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.
 
1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
Section 2. Lien Priorities.
 

38


| NY\1256666.8||| 038263-0065||

-8-

--------------------------------------------------------------------------------



2.1. Subordination of Liens. Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Second
Priority Secured Parties on the Common Collateral or of any Liens granted to any
First Lien Agent or Senior Lenders on the Common Collateral, (ii) any provision
of the UCC, the Bankruptcy Code, or any applicable law or the Second Priority
Documents or the Senior Lender Documents, (iii) whether any First Lien Agent,
either directly or through agents, holds possession of, or has control over, all
or any part of the Common Collateral, (iv) the fact that any such Liens may be
subordinated, voided, avoided, invalidated or lapsed or (v) any other
circumstance of any kind or nature whatsoever, each Second Priority Agent, on
behalf of itself and each applicable Second Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any Senior Lender
Claims now or hereafter held by or on behalf of any First Lien Agent or any
Senior Lenders or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second Priority Claims and (b) any Lien on the
Common Collateral securing any Second Priority Claims now or hereafter held by
or on behalf of the Trustee or any Second Priority Secured Parties or any agent
or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Lender
Claims. All Liens on the Common Collateral securing any Senior Lender Claims
shall be and remain senior in all respects and prior to all Liens on the Common
Collateral securing any Second Priority Claims for all purposes, whether or not
such Liens securing any Senior Lender Claims are subordinated to any Lien
securing any other obligation of the Company, any other Grantor or any other
Person.
 


2.2. Prohibition on Contesting Liens. Each Second Priority Agent, for itself and
on behalf of each applicable Second Priority Secured Party, and each First Lien
Agent, for itself and on behalf of each Senior Lender, agrees that it shall not
(and hereby waives any right to) take any action to challenge, contest or
support any other Person in contesting or challenging, directly or indirectly,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, perfection, priority or enforceability of (a) a Lien securing any
Senior Lender Claims held (or purported to be held) by or on behalf of any First
Lien Agent or any of the Senior Lenders or any agent or trustee therefor in any
Senior Lender Collateral or (b) a Lien securing any Second Priority Claims held
(or purported to be held) by or on behalf of any Second Priority Secured Party
in the Common Collateral, as the case may be; provided, however, that nothing in
this Agreement shall be construed to prevent or impair the rights of any First
Lien Agent or any Senior Lender to enforce this Agreement (including the
priority of the Liens securing the Senior Lender Claims as provided in Section
2.1) or any of the Senior Lender Documents.
 
2.3. No New Liens. So long as the Discharge of Senior Lender Claims has not
occurred, each Second Priority Agent agrees, for itself and on behalf of each
applicable Second Priority Secured Party, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor, that it shall not acquire or hold any Lien on any assets of the Company
or any other Grantor securing any Second Priority Claims that are not also
subject to the first-priority Lien in respect of the Senior Lender Claims under
the
 

38


| NY\1256666.8||| 038263-0065||

-9-

--------------------------------------------------------------------------------



Senior Lender Documents. If any Second Priority Agent or any Second Priority
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any collateral that is not also subject to the first-priority Lien in respect
of the Senior Lender Claims under the Senior Lender Documents, then such Second
Priority Agent shall, without the need for any further consent of any party and
notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such lien for the benefit of the First Lien Agents as
security for the Senior Lender Claims (subject to the lien priority and other
terms hereof) and shall promptly notify each First Lien Agent in writing of the
existence of such Lien and in any event take such actions as may be requested by
any First Lien Agent to assign or release such Liens to the First Lien Agents
(and/or each of its designee) as security for the applicable Senior Lender
Claims.
 
2.4. Perfection of Liens. Neither the First Lien Agents nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Priority Agents
and the Second Priority Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Lenders and the Second Priority Secured Parties and shall not impose on the
First Lien Agents, the Second Priority Agents, the Second Priority Secured
Parties or the Senior Lenders or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.
 
2.5. Waiver of Marshalling. Until the Discharge of the Senior Lender Claims, the
Second Priority Agent, on behalf of itself and the Second Priority Secured
Parties, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshalling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to the
Common Collateral or any other similar rights a junior secured creditor may have
under applicable law.
 
Section 3. Enforcement.
 
3.1. Exercise of Remedies.
 
(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second Priority Agent or any Second
Priority Secured Party will (x) exercise or seek to exercise any rights or
remedies (including setoff or recoupment) with respect to any Common Collateral
or any other security in respect of any applicable Second Priority Claims, or
exercise any right under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Common Collateral or any other
collateral by any First Lien Agent or any Senior Lender in respect of the Senior
Lender Claims, the exercise of any right by any First Lien Agent or any Senior
Lender (or any agent or sub-agent on their behalf) in respect of the Senior
Lender Claims

38


| NY\1256666.8||| 038263-0065||

-10-

--------------------------------------------------------------------------------



under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which any Second Priority Agent or
any Second Priority Secured Party either is a party or may have rights as a
third party beneficiary, or any other exercise by any such party, of any rights
and remedies relating to the Common Collateral or any other collateral under the
Senior Lender Documents or otherwise in respect of Senior Lender Claims, or (z)
object to the forbearance by the Senior Lenders from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Common Collateral or any other collateral in respect of Senior
Lender Claims and (ii) except as otherwise provided herein, each First Lien
Agent and the Senior Lenders shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid their debt) and
make determinations regarding the release, disposition or restrictions with
respect to the Common Collateral without any consultation with or the consent of
any Second Priority Agent or any Second Priority Secured Party; provided,
however, that (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Company or any other Grantor, each Second Priority Agent may file a
proof of claim or statement of interest with respect to the applicable Second
Priority Claims and (B) each Second Priority Agent may take any action (not
adverse to the prior Liens on the Common Collateral securing the Senior Lender
Claims, or the rights of either First Lien Agent or the Senior Lenders to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve or protect (but not enforce) its rights in, and perfection and priority
of its Lien on, the Common Collateral. In exercising rights and remedies with
respect to the Senior Lender Collateral, each First Lien Agent and the Senior
Lenders may enforce the provisions of the Senior Lender Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Common Collateral or other collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the uniform commercial code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.


(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that it will not take or receive any Common Collateral or
other collateral or any proceeds of Common Collateral or other collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Common Collateral or other collateral in respect
of the applicable Second Priority Claims. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Lender Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1(a),
the sole right of the Second Priority Agents and the Second Priority Secured
Parties with respect to the Common Collateral or any other collateral is to hold
a Lien on the Common Collateral or such other collateral in respect of the
applicable Second Priority Claims pursuant to the Second Priority Documents, as
applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Senior Lender
Claims has occurred.


(c) Subject to the proviso in clause (ii) of Section 3.1(a) above, (i) each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, agrees that no Second Priority Agent or any Second
Priority Secured Party will take any action that would

38


| NY\1256666.8||| 038263-0065||

-11-

--------------------------------------------------------------------------------



hinder any exercise of remedies undertaken by any First Lien Agent or the Senior
Lenders with respect to the Common Collateral or any other collateral under the
Senior Loan Documents, including any sale, lease, exchange, transfer or other
disposition of the Common Collateral or such other collateral, whether by
foreclosure or otherwise, and (ii) each Second Priority Agent, for itself and on
behalf of each applicable Second Priority Secured Party, hereby waives any and
all rights it or any Second Priority Secured Party may have as a junior lien
creditor or otherwise to object to the manner in which any First Lien Agent or
the Senior Lenders seek to enforce or collect the Senior Lender Claims or the
Liens granted in any of the Senior Lender Collateral, regardless of whether any
action or failure to act by or on behalf of any First Lien Agent or Senior
Lenders is adverse to the interests of the Second Priority Secured Parties.


(d) Each Second Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second Priority Document
shall be deemed to restrict in any way the rights and remedies of any First Lien
Agent or the Senior Lenders with respect to the Senior Lender Collateral as set
forth in this Agreement and the Senior Lender Documents.
 
3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and any First Lien Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral or
any other collateral under any of the applicable Second Priority Documents or
otherwise in respect of the applicable Second Priority Claims relating to the
Common Collateral.
 
3.3 Actions Upon Breach. If any Second Priority Secured Party, in contravention
of the terms of this Agreement, in any way take, attempt to or threaten to take
any action with respect to the Common Collateral (including, without limitation,
any attempt to realize upon or enforce any remedy with respect to this
Agreement), this Agreement shall create an irrebutable presumption and admission
by such Second Party Secured Party that relief against such Second Priority
Secured Party by injunction, specific performance and/or other appropriate
equitable relief is necessary to prevent irreparable harm to the Senior Lenders,
it being understood and agreed by the Trustee on behalf of each Second Priority
Secured Party that (i) the Senior Lenders’ damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Second
Priority Secured Party waives any defense that the Grantors and/or the Senior
Lenders cannot demonstrate damage and/or be made whole by the awarding of
damages.
 
Section 4. Payments.
 
4.1. Application of Proceeds. So long as the Discharge of Senior Lender Claims
has not occurred, the Common Collateral and any other collateral in respect of
the Second Priority Claims or proceeds thereof received in connection with the
sale or other disposition of, or collection on, such Common Collateral or other
collateral upon the exercise of remedies as a secured party, shall be applied by
the First Lien Agents to the Senior Lender Claims in such order as specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender

38


| NY\1256666.8||| 038263-0065||

-12-

--------------------------------------------------------------------------------



Claims has occurred. Upon the Discharge of Senior Lender Claims, subject to
Section 5.7 hereof, each of the First Lien Agents shall deliver promptly to the
Second Priority Designated Agent any Common Collateral or proceeds thereof held
by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the Second
Priority Designated Agent ratably to the Second Priority Claims in such order as
specified in the Second Priority Documents.


4.2. Payments Over. Any Common Collateral or other collateral in respect of the
Second Priority Claims or proceeds thereof received by any Second Priority Agent
or any Second Priority Secured Party in connection with the exercise of any
right or remedy (including setoff or recoupment) relating to the Common
Collateral or such other collateral prior to the Discharge of Senior Lender
Claims shall be segregated and held in trust for the benefit of and forthwith
paid over to any First Lien Agent (and/or its designees) for the benefit of the
Senior Lenders in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct. The First Lien Agents
are each hereby individually authorized to make any such endorsements as agent
for any Second Priority Agent or any such Second Priority Secured Party. This
authorization is coupled with an interest and is irrevocable.
 
Section 5. Other Agreements.
 
5.1. Releases.
 
(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is (A) sold,
transferred or otherwise disposed of:
 
(i) by the owner of such Common Collateral in a transaction permitted under each
Credit Agreement, the Second Priority Senior Secured Notes Indenture and each
other Second Priority Document (if any); or


(ii) during the existence of any Event of Default under (and as defined in) any
Credit Agreement to the extent that either of the First Lien Agents has
consented to such sale, transfer or disposition; or


(B) is otherwise released as permitted by each Credit Agreement,
 
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Collateral securing Senior Lender Claims are
released and discharged. Upon delivery to each Second Priority Agent of a notice
from any First Lien Agent stating that any release of Liens securing or
supporting the Senior Lender Claims has become effective (or shall become
effective upon each Second Priority Agent’s release) (whether in connection with
a sale of such assets by the relevant Grantor pursuant to the preceding sentence
or otherwise), each Second Priority Agent will
 

38


| NY\1256666.8||| 038263-0065||

-13-

--------------------------------------------------------------------------------



 
promptly execute and deliver such instruments, releases, termination statements
or other documents confirming such release on customary terms at the expense of
the Company. In the case of the sale of all or substantially all of the capital
stock of a Grantor or any of its Subsidiaries, the guarantee in favor of the
Second Priority Secured Parties, if any, made by such Grantor or Subsidiary will
automatically be released and discharged as and when, but only to the extent,
the guarantee by such Grantor or Subsidiary of Senior Lender Claims is released
and discharged.
 
(b) Each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, hereby irrevocably constitutes and appoints each
First Lien Agent and any officer or agent of such First Lien Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of each Second Priority
Agent or such holder or in such First Lien Agent’s own name, from time to time
in such First Lien Agent’s discretion, for the purpose of carrying out the terms
of this Section 5.1, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary or desirable to
accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.


(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby consents to the application, whether prior to or
after a default, of proceeds of Common Collateral or other collateral to the
repayment of Senior Lender Claims pursuant to the Credit Agreement; provided
that nothing in this Section 5.1(c) shall be construed to prevent or impair the
rights of the Second Priority Agents or the Second Priority Secured Parties to
receive proceeds in connection with the Second Priority Claims not otherwise in
contravention of this Agreement.
 
5.2. Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, each First Lien Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral or any other collateral in respect of the Second Priority Claims in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral or such other
collateral. Unless and until the Discharge of Senior Lender Claims has occurred,
all proceeds of any such policy and any such award if in respect of the Common
Collateral or such other collateral shall be paid (a) first, prior to the
occurrence of the Discharge of Senior Lender Claims, to the First Lien Agents
for the benefit of Senior Lenders pursuant to the terms of the Senior Lender
Documents and the Senior Intercreditor Agreement, (b) second, after the
occurrence of the Discharge of Senior Lender Claims, to the Second Priority
Agents for the benefit of the Second Priority Secured Parties pursuant to the
terms of the applicable Second Priority Documents and (c) third, if no Second
Priority Obligations are outstanding, to the owner of the subject property, such
other person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Agent or any Second Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to any First Lien Agent in accordance with the terms of Section
4.2.
 
5.3. Amendments to Second Priority Collateral Documents.
 

38


| NY\1256666.8||| 038263-0065||

-14-

--------------------------------------------------------------------------------



(a) So long as the Discharge of Senior Lender Claims has not occurred, without
the prior written consent of the First Lien Agents and the Required Lenders, no
Second Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be prohibited by or inconsistent with any of the terms of this Agreement. Each
Second Priority Agent agrees that each applicable Second Priority Collateral
Document shall include the following language (or language to similar effect
approved by the First Lien Agents):
 


“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second Priority Agent] pursuant to this
agreement are expressly subject and subordinate to the liens and security
interests granted to Bank of America, N.A. and Credit Suisse, Cayman Islands
Branch, as collateral agents (and their respective permitted successors), for
the benefit of the lenders referred to below, pursuant to the Guarantee and
Collateral Agreement dated as of April 3, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time), from the
Company and the other “Pledgors” referred to therein, in favor of Bank of
America, N.A. and Credit Suisse, Cayman Islands Branch, as collateral agents,
and (ii) the exercise of any right or remedy by the [applicable Second Priority
Agent] hereunder is subject to the limitations and provisions of the
Intercreditor Agreement dated as of April 3, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among Credit Suisse, Cayman Islands Branch, and Bank of
America, N.A., in their capacities as First Lien Agents, Holdings, the Company
and the subsidiaries party thereto. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this agreement, the terms
of the Intercreditor Agreement shall govern.”


(b) In the event that the First Lien Agents or the Senior Lenders under the
Credit Agreement or, if there is no Credit Agreement, any other Senior Lenders,
enter into any amendment, waiver or consent in respect of or replace any of the
Senior Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the First Lien
Agents, the Senior Lenders, the Company or any other Grantor thereunder
(including the release of any Liens in Senior Lender Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Comparable Second Priority Collateral Document without the
consent of any Second Priority Agent or any Second Priority Secured Party and
without any action by any Second Priority Agent, the Company or any other
Grantor; provided, that such amendment, waiver or consent does not materially
adversely affect the rights of the Second Priority Secured Parties or the
interests of the Second Priority Secured Parties in the Second Priority
Collateral and not the other creditors of the Company or such Grantor, as the
case may be, that have a security interest in the affected collateral in a like
or similar manner (without regard to the fact that the Lien of such Senior
Collateral Document is senior to the Lien of the Comparable Second Priority
Collateral Document). Either First Lien Agent may give written notice of such
amendment, waiver or consent to each Second Priority Agent; provided that the
failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Second
Priority Collateral Document as set forth in this Section 5.3(b).

38


| NY\1256666.8||| 038263-0065||

-15-

--------------------------------------------------------------------------------





(c) Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Lender Claims has occurred, no Second Priority Collateral
Document may be amended, supplemented or otherwise modified or entered into
without the prior written consent of the First Lien Agents and, without
limitation on the foregoing, no Second Priority Collateral Document shall be
entered into unless the collateral covered thereby is also subject to a
perfected first-priority interest in favor of the First Lien Agents for the
benefit of the Senior Lenders pursuant to the Senior Collateral Documents.
 
5.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Agents and the Second Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Subsidiary that has guaranteed the Second Priority Claims in
accordance with the terms of the applicable Second Priority Documents and
applicable law, in each case to the extent not inconsistent with the provisions
of this Agreement. Nothing in this Agreement shall prohibit the receipt by any
Second Priority Agent or any Second Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of (a) the exercise by any Second Priority Agent or any Second
Priority Secured Party of rights or remedies as a secured creditor in respect of
Common Collateral or other collateral or (b) enforcement in contravention of
this Agreement of any Lien in respect of Second Priority Claims held by any of
them. In the event any Second Priority Agent or any Second Priority Secured
Party becomes a judgment lien creditor or other secured creditor in respect of
Common Collateral or other collateral as a result of its enforcement of its
rights as an unsecured creditor in respect of Second Priority Claims or
otherwise, such judgment or other lien shall be subordinated to the Liens
securing Senior Lender Claims on the same basis as the other Liens securing the
Second Priority Claims are so subordinated to such Liens securing Senior Lender
Claims under this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the First Lien Agents or the Senior
Lenders may have with respect to the Senior Lender Collateral.
 
5.5. First Lien Agents as Gratuitous Bailees for Perfection.
 
(a) Each First Lien Agent agree to hold the Pledged Collateral that is part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for each Second
Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the Second
Priority Collateral Agreements, subject to the terms and conditions of this
Section 5.5 (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).


(b) In the event that any First Lien Agent (or its agent or bailees) has Lien
filings against Intellectual Property that is part of the Common Collateral that
are necessary for the perfection of Liens in such Common Collateral, such First
Lien Agent agrees to hold such Liens as gratuitous bailee for each Second
Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the Second Priority
Collateral Agreements, subject to the terms and conditions of this Section 5.5.

38


| NY\1256666.8||| 038263-0065||

-16-

--------------------------------------------------------------------------------



(c) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, any First Lien
Agent shall be entitled to deal with the Pledged Collateral in accordance with
the terms of the Senior Lender Documents as if the Liens under the Second
Priority Collateral Documents did not exist. The rights of the Second Priority
Agents and the Second Priority Secured Parties with respect to such Pledged
Collateral shall at all times be subject to the terms of this Agreement.


(d) The First Lien Agents shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by the Second
Priority Secured Parties.


(e) The First Lien Agents shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second Priority Agent or any Second Priority
Secured Party and the Second Priority Agents and the Second Priority Secured
Parties hereby waive and release the First Lien Agents from all claims and
liabilities arising pursuant to the First Lien Agents’ role under this Section
5.5, as agent and gratuitous bailee with respect to the Common Collateral.


(f) Upon the Discharge of Senior Lender Claims, the First Lien Agents shall
deliver to the Second Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) together
with any necessary endorsements (or otherwise allow the Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct. The Company shall take such further
action as is required to effectuate the transfer contemplated hereby and shall
indemnify the First Lien Agents for loss or damage suffered by any First Lien
Agent as a result of such transfer except for loss or damage suffered by any
First Lien Agent as a result of its own willful misconduct, gross negligence or
bad faith. The First Lien Agents have no obligation to follow instructions from
any Second Priority Agent in contravention of this Agreement.


(g) Neither the First Lien Agents nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Company’s or its
Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders under
the Credit Agreement, the Senior Collateral Documents or the Senior
Intercreditor Agreement or any assurance of payment in respect thereof or to
resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.


5.6. Second Priority Designated Agent as Gratuitous Bailee for Perfection.


(a) Upon the Discharge of Senior Lender Claims, the Second Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the other

38


| NY\1256666.8||| 038263-0065||

-17-

--------------------------------------------------------------------------------



Second Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the applicable
Second Priority Collateral Agreement, subject to the terms and conditions of
this Section 5.6.


(b) In the event that the Second Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property that is part of the
Common Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of Senior Lender Claims, the Second Priority
Designated Agent agrees to hold such Liens as gratuitous bailee for the other
Second Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the applicable Second
Priority Collateral Agreement, subject to the terms and conditions of this
Section 5.6.


(c) The Second Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second Priority Agents to
assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.6. The
duties or responsibilities of the Second Priority Designated Agent under this
Section 5.6 upon the Discharge of Senior Lender Claims shall be limited solely
to holding the Pledged Collateral as gratuitous bailee for the other Second
Priority Agents for purposes of perfecting the Lien held by the applicable
Second Priority Secured Parties.


(d) The Second Priority Designated Agent shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee with respect to the Common Collateral.


(e) In the event that the Second Priority Designated Agent shall cease to be so
designated the Second Priority Designated Agent pursuant to the definition of
such term, the then Second Priority Designated Agent shall deliver to the
successor Second Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together with any
necessary endorsements (or otherwise allow the successor Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second Priority
Designated Agent shall perform all duties of the Second Priority Designated
Agent as set forth herein. The Company shall take such further action as is
required to effectuate the transfer contemplated hereto and shall indemnify the
Second Priority Designated Agent for loss or damage suffered by the Second
Priority Designated Agent as a result of such transfer except for loss or damage
suffered by the Second Priority Designated Agent as a result of its own willful
misconduct, gross negligence or bad faith. The Second Priority Designated Agent
has no obligation to follow instructions from the successor Second Priority
Designated Agent in contravention of this Agreement.
 
5.7. Release Upon Discharge of Senior Lender Claims; No Release If Event of
Default; Reinstatement.

38


| NY\1256666.8||| 038263-0065||

-18-

--------------------------------------------------------------------------------



(a) Except as otherwise provided in clause (b) of this Section 5.7, upon the
Discharge of Senior Lender Claims and the concurrent release of the Liens
securing Senior Lender Claims, the Liens in favor of the Second Priority Secured
Parties shall automatically be released and discharged.


(b)  Notwithstanding any other provisions contained in this Agreement, if an
Event of Default (as defined in the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document, as applicable) exists on the
date of Discharge of Senior Lender Claims, the Second Priority Liens on the
Second Priority Collateral securing the Second Priority Claims relating to such
Event of Default will not be released, except to the extent such Second Priority
Collateral or any portion thereof was disposed of in order to repay Senior
Lender Claims secured by such Second Priority Collateral, and thereafter the
applicable Second Priority Agent will have the right to foreclose upon such
Second Priority Collateral (but in such event, the Liens on such Second Priority
Collateral securing the applicable Second Priority Claims will be released when
such Event of Default and all other Events of Default under the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document, as
applicable, cease to exist).


(c) If, at any time after the Discharge of Senior Lender Claims has occurred,
the Company incurs and designates any Senior Lender Claims, then such Discharge
of Senior Lender Claims shall automatically be deemed not to have occurred for
all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of Senior Lender Claims), and the applicable agreement governing
such Senior Lender Claims shall automatically be treated as the Credit Agreement
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Common Collateral set forth herein and the
granting by the First Lien Agents of amendments, waivers and consents hereunder.
Upon receipt of notice of such designation (including the identity of any new
First Lien Agent), each Second Priority Agent shall promptly (i) enter into such
documents and agreements (at the expense of the Company), including amendments
or supplements to this Agreement, as the Company or such new First Lien Agent
shall reasonably request in writing in order to provide the new First Lien Agent
the rights of the First Lien Agents contemplated hereby and (ii) to the extent
then held by any Second Priority Agent, deliver to either First Lien Agent the
Pledged Collateral that is Common Collateral together with any necessary
endorsements (or otherwise allow such First Lien Agent to obtain possession or
control of such Pledged Collateral).
 
Section 6. Insolvency or Liquidation Proceedings.
 
6.1. Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and any First Lien Agent shall desire
to permit the use of cash collateral or to permit the Company or any other
Grantor to obtain financing under Section 363 or Section 364 of Title 11 of the
United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest (a)
such use of cash collateral or DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by Section 6.3) and, to the extent the Liens securing the Senior
Lender Claims under the Credit Agreement or, if no Credit Agreement exists,
under the other

38


| NY\1256666.8||| 038263-0065||

-19-

--------------------------------------------------------------------------------



Senior Lender Documents are subordinated or pari passu with such DIP Financing,
will subordinate its Liens in the Common Collateral and any other collateral to
such DIP Financing (and all Obligations relating thereto) on the same basis as
the other Liens securing the Second Priority Claims are so subordinated to Liens
securing Senior Lender Claims under this Agreement, (b) any motion for relief
from the automatic stay or from any injunction against foreclosure or
enforcement in respect of Senior Lender Claims made by any First Lien Agent or
any holder of Senior Lender Claims, (c) any lawful exercise by any holder of
Senior Lender Claims of the right to credit bid Senior Lender Claims at any sale
in foreclosure of Senior Lender Collateral, (d) any other request for judicial
relief made in any court by any holder of Senior Lender Claims relating to the
lawful enforcement of any Lien on Senior Lender Collateral or (e) any order
relating to a sale of assets of any Grantor for which any First Lien Agent has
consented that provides, to the extent the sale is to be free and clear of
Liens, that the Liens securing the Senior Lender Claims and the Second Priority
Claims will attach to the proceeds of the sale on the same basis of priority as
the Liens securing the Senior Lender Collateral do to the Liens securing the
Second Priority Collateral in accordance with this Agreement.


6.2. Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral or any other
collateral, without the prior written consent of the First Lien Agents and the
Required Lenders.
 
6.3. Adequate Protection. Each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by any First
Lien Agent or the Senior Lenders for adequate protection or (b) any objection by
any First Lien Agent or the Senior Lenders to any motion, relief, action or
proceeding based on such First Lien Agent’s or the Senior Lenders’ claiming a
lack of adequate protection. Notwithstanding the foregoing, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Lenders (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of cash collateral under Section 363 or Section
364 of Title 11 of the United States Code or any similar Bankruptcy Law, then
each Second Priority Agent, on behalf of itself and any applicable Second
Priority Secured Party, (A) may seek or request adequate protection in the form
of a replacement Lien on such additional collateral, which Lien is subordinated
to the Liens securing the Senior Lender Claims and such DIP Financing (and all
Obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Claims are so subordinated to the Liens securing Senior Lender
Claims under this Agreement and (B) agrees that it will not seek or request, and
will not accept, adequate protection in any other form, and (ii) in the event
any Second Priority Agent, on behalf of itself or any applicable Second Priority
Secured Party, seeks or requests adequate protection and such adequate
protection is granted in the form of additional collateral, then such Second
Priority Agent, on behalf of itself or each such Second Priority Secured Party,
agrees that the First Lien Agents shall also be granted a senior Lien on such
additional collateral as security for the applicable Senior Lender Claims and
any such DIP Financing and that any Lien on such additional collateral securing
the Second Priority Claims shall be subordinated to the Liens on such collateral
securing the Senior Lender Claims and any such DIP Financing (and all
Obligations relating thereto) and any other Liens granted to the
 

38


| NY\1256666.8||| 038263-0065||

-20-

--------------------------------------------------------------------------------



Senior Lenders as adequate protection on the same basis as the other Liens
securing the Second Priority Claims are so subordinated to such Liens securing
Senior Lender Claims under this Agreement.
 
6.4. Avoidance Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then as among the parties hereto the Senior Lender Claims shall be
deemed to be reinstated to the extent of such Recovery and to be outstanding as
if such payment had not occurred and the Senior Lenders shall be entitled to a
Discharge of Senior Lender Claims with respect to all such recovered amounts and
shall have all rights hereunder until such time. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.
 
6.5. Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Common Collateral and other
collateral and proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.
 
6.6. Waivers. Until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the United States Bankruptcy Code senior to or on a parity with the Liens
securing the Senior Lender Claims for costs or expenses of preserving or
disposing of any Common Collateral or other collateral, and (b) waives any claim
it may now or hereafter have arising out of the election by any Senior Lender of
the application of Section 1111(b)(2) of the Bankruptcy Code.
 
Section 7. Reliance; Waivers; etc.
 
7.1. Reliance. The consent by the Senior Lenders to the execution and delivery
of the Second Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after the
date hereof by the Senior Lenders to the Company or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement. Each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, acknowledges that it and the applicable Second Priority Secured Parties
is not entitled to rely on any credit decision or other decisions made by the
First Lien Agents or any Senior Lender in taking or not taking any action under
the applicable Second Priority Document or this Agreement.


7.2. No Warranties or Liability. Neither the First Lien Agents nor any Senior
Lender shall have been deemed to have made any express or implied representation
or warranty upon which the Second Priority Agent or the Second Priority Secured
Parties may rely, including

38


| NY\1256666.8||| 038263-0065||

-21-

--------------------------------------------------------------------------------



with respect to the execution, validity, legality, completeness, collectibility
or enforceability of any of the Senior Lender Documents, the ownership of any
Common Collateral or the perfection or priority of any Liens thereon. The Senior
Lenders will be entitled to manage and supervise their respective loans and
extensions of credit under the Senior Lender Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Lenders may manage their loans and extensions of credit without regard to
any rights or interests that any Second Priority Agent or any of the Second
Priority Secured Parties have in the Common Collateral or otherwise, except as
otherwise provided in this Agreement. Neither the First Lien Agents nor any
Senior Lender shall have any duty to any Second Priority Agent or any Second
Priority Secured Party to act or refrain from acting in a manner that allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any Subsidiary thereof (including the
Second Priority Documents), regardless of any knowledge thereof that they may
have or be charged with. Except as expressly set forth in this Agreement, the
First Lien Agents, the Senior Lenders, the Second Priority Agents and the Second
Priority Secured Parties have not otherwise made to each other, nor do they
hereby make to each other, any warranties, express or implied, nor do they
assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Second Priority Claims, the
Senior Lender Claims or any guarantee or security which may have been granted to
any of them in connection therewith, (b) the Company’s title to or right to
transfer any of the Common Collateral or (c) any other matter except as
expressly set forth in this Agreement.


7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Agents and the Senior Lenders, and the Second
Priority Agents and the Second Priority Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:
 
(a)  any lack of validity or enforceability of any Senior Lender Documents or
any Second Priority Documents;


(b)  any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Lender Claims or Second Priority Claims, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Lender Document or of the terms of the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Document;


(c)  any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second Priority Claims or any guarantee thereof;


(d)  the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or


(e)  any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second Priority Agent or any Second Priority Secured
Party in respect of this Agreement.

38


| NY\1256666.8||| 038263-0065||

-22-

--------------------------------------------------------------------------------



Section 8. Miscellaneous.
8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second Priority Document, the provisions of this Agreement shall
govern.
 
8.2. Continuing Nature of this Agreement; Severability. Subject to Section 6.4,
this Agreement shall continue to be effective until the Discharge of Senior
Lender Claims shall have occurred or such later time as all the Obligations in
respect of the Second Priority Claims shall have been paid in full. This is a
continuing agreement of lien subordination and the Senior Lenders may continue,
at any time and without notice to each Second Priority Agent or any Second
Priority Secured Party, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Company or any other Grantor
constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by any Second Priority Agent or any First Lien
Agent shall be deemed to be made unless the same shall be in writing signed on
behalf of the party making the same or its authorized agent and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. The Company and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent their rights are affected. Notwithstanding
anything in this Section 8.3 to the contrary, this Agreement may be amended from
time to time at the request of the Company, at the Company’s expense, and
without the consent of any Second Priority Agent, the First Lien Agents, any
Senior Lender or any Second Priority Secured Party to (i) add other parties
holding Future Second Lien Indebtedness (or any agent or trustee therefor) to
the extent such Indebtedness is not prohibited by the Credit Agreement, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Document governing Future Second Lien Indebtedness and (ii) in the case of
Future Second Lien Indebtedness, (a) establish that the Lien on the Common
Collateral securing such Future Second Lien Indebtedness shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
Senior Lender Claims and shall share in the benefits of the Common Collateral
equally and ratably with all Liens on the Common Collateral securing any Second
Priority Claims, and (b) provide to the holders of such Future Second Lien
Indebtedness (or any agent or trustee thereof) the comparable rights and
benefits (including any improved rights and benefits that have been consented to
by the First Lien Agents) as are provided to the holders of Second Priority
Claims under this Agreement. Any such additional party and each Second Priority
Agent shall be entitled to rely on the determination of officers of the Company
that such modifications do not violate the Credit Agreement, the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document governing
Future Second Lien Indebtedness if such determination is set forth in an
Officers’ Certificate delivered to such party, the First Lien Agents and each
Second Priority Agent; provided, however, that such determination will not
affect whether or not the Company has complied with its
 

38


| NY\1256666.8||| 038263-0065||

-23-

--------------------------------------------------------------------------------



undertakings in the Credit Agreement, the Senior Collateral Documents, the
Second Priority Senior Secured Notes Indenture, any other Second Priority
Document governing Future Second Lien Indebtedness, the Second Priority
Collateral Documents or this Agreement.
 
8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. Neither the First Lien Agents nor any Senior Lender shall have any
obligation to the Second Priority Agent or any Second Priority Secured Party to
keep the Second Priority Agent or any Second Priority Secured Party informed of,
and the Second Priority Agent and the Second Priority Secured Parties shall not
be entitled to rely on the First Lien Agents or the Senior Lenders with respect
to, (a) the financial condition of the Company and the Subsidiaries and all
endorsers and/or guarantors of the Second Priority Claims or the Senior Lender
Claims and (b) all other circumstances bearing upon the risk of nonpayment of
the Second Priority Claims or the Senior Lender Claims. The First Lien Agents,
the Senior Lenders, each Second Priority Agent and the Second Priority Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that any First Lien Agent, any Senior Lender, any Second
Priority Agent or any Second Priority Secured Party, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the First Lien Agents, the Senior Lenders, the Second Priority Agents
and the Second Priority Secured Parties shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (x)
to provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.
 
8.5. Subrogation. Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.
 
8.6. Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as otherwise provided herein, each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
assents to any such extension or postponement of the time of payment of the
Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.


8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
nonexclusive jurisdiction of any state or federal court located in New York, New
York (the “New York Courts”), and consent that all service of process may be
made by registered mail directed to such party as provided in Section 8.8 for
such party. Service so made shall be deemed to be completed
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
three days after the same shall be posted as aforesaid. The parties hereto waive
any objection to any action instituted hereunder in any such court based on
forum non conveniens, and any objection to the venue of any action instituted
hereunder in any such court. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement, or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto in connection
with the subject matter hereof. Nothing in this Agreement shall affect any right
that any party may otherwise have to bring any action or proceeding relating to
this Agreement in the courts of any jurisdiction, except that each Loan Party,
each Second Priority Secured Party and each Second Priority Agent agrees that
(a) it will not bring any such action or proceeding in any court other than New
York Courts (it being acknowledged and agreed by the parties hereto that any
other forum would be inconvenient and inappropriate in view of the fact that
more of the holders of Senior Lender Claims and Second Priority Claims who would
be affected by any such action or proceeding have contacts with the State of New
York than any other jurisdiction), and (b) in any such action or proceeding
brought against any Second Priority Agent or any Loan Party or any Second
Priority Secured Party in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Loan Party or such
Second Priority Secured Party from asserting or seeking the same in the New York
Courts.
 
8.8. Notices. All notices to the Second Priority Secured Parties and the Senior
Lenders permitted or required under this Agreement may be sent to the Trustee,
the First Lien Agents or any Second Priority Agent as provided in the Second
Priority Senior Secured Notes Indenture, the Credit Agreement, the other
relevant Senior Lender Documents or the other relevant Second Priority
Documents, as applicable. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, electronically mailed or
sent by courier service or U.S. mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. The
First Lien Agents hereby agree to promptly notify each Second Priority Agent
upon payment in full in cash of all Indebtedness under the applicable Senior
Lender Documents (except for contingent indemnities and cost and reimbursement
obligations to the extent no claim therefor has been made).
 
8.9. Further Assurances. Each of the Second Priority Agents, on behalf of itself
and each applicable Second Priority Secured Party, and each applicable First
Lien Agent, on behalf of itself and each Senior Lender, agrees that each of them
shall take such further action and shall execute and deliver to each other First
Lien Agent and the Senior Lenders such additional documents and instruments (in
recordable form, if requested) as each other First Lien Agent or the Senior
Lenders may reasonably request, at the expense of the Company, to effectuate the
terms of and the lien priorities contemplated by this Agreement.


8.10. Governing Law. This Agreement has been delivered and accepted in and shall
be deemed to have been made in New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Agents, the Senior Lenders, the Second Priority Agents, the
Second Priority Secured Parties, Holdings, the Company, the Company’s
Subsidiaries party hereto and their respective permitted successors and assigns.
 
8.12. Specific Performance. Each First Lien Agent may demand specific
performance of this Agreement. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by either First Lien Agent.
 
8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.
 
8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile, each of which shall be an original and all of
which shall together constitute one and the same document.
 
8.15. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The First Lien Agents
represent and warrant that this Agreement is binding upon the Senior Lenders.
The Trustee represents and warrants that this Agreement is binding upon the
Indenture Secured Parties.
 
8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder.
 
8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.
 
8.18. First Lien Agents and Second Priority Agents. It is understood and agreed
that (a) Credit Suisse, Cayman Islands Branch, is entering into this Agreement
in its capacity as administrative agent under the Term Credit Agreement and the
provisions of Article VIII of the Term Credit Agreement applicable to Credit
Suisse, Cayman Islands Branch, as administrative agent thereunder shall also
apply to Credit Suisse, Cayman Islands Branch, as First Lien Agent hereunder,
(b) Bank of America, N.A. is
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
entering into this Agreement in its capacity as administrative agent under the
Revolving Credit Agreement and the provisions of Article VIII of the Revolving
Credit Agreement applicable to Bank of America, N.A. as administrative agent
thereunder shall also apply to Bank of America, N.A. as First Lien Agent
hereunder and (c) Wells Fargo is entering in this Agreement in its capacity as
Trustee, and the provisions of Article 7 of the Second Priority Senior Secured
Notes Indenture applicable to the Trustee thereunder shall also apply to the
Trustee hereunder.
 
8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Second Priority Senior Secured Notes
Indenture or any other Senior Lender Documents or Second Priority Documents
entered into in connection with the Credit Agreement, the Second Priority Senior
Secured Notes Indenture or any other Senior Lender Document or Second Priority
Document or permit Holdings, the Company or any Subsidiary to take any action,
or fail to take any action, to the extent such action or failure would otherwise
constitute a breach of, or default under, the Credit Agreement or any other
Senior Lender Documents entered into in connection with the Credit Agreement,
the Second Priority Senior Secured Notes Indenture or any other Second Priority
Documents, (b) change the relative priorities of the Senior Lender Claims or the
Liens granted under the Senior Lender Documents on the Common Collateral (or any
other assets) as among the Senior Lenders, (c) otherwise change the relative
rights of the Senior Lenders in respect of the Common Collateral as among such
Senior Lenders or (d) obligate Holdings, the Company or any Subsidiary to take
any action, or fail to take any action, that would otherwise constitute a breach
of, or default under, the Credit Agreement or any other Senior Lender Document
entered into in connection with the Credit Agreement, the Second Priority Senior
Secured Notes Indenture or any other Second Priority Documents. As among the
respective First Lien Agents, nothing in this Agreement shall alter the
respective rights and obligations of the First Lien Agents under the Senior
Intercreditor Agreement.


8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the Second Priority Senior Secured Notes Indenture (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other provision as in effect on the
date of this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer to such Section, clause, paragraph or
other provision of the Second Priority Senior Secured Notes Indenture, as
applicable (including any definition contained therein), as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Second Priority Senior Secured Notes Indenture, and (2)
approved in writing by, or on behalf of, the requisite Senior Lenders as are
needed under the terms of the Credit Agreement to approve such amendment or
modification.
 
8.21. Supplements. Upon the execution by any Subsidiary of the Company of a
supplement hereto in form and substance satisfactory to the First Lien Agent,
such Subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as the Company and each other Grantor are
so bound.
 
[Remainder of page intentionally left blank]



| NY\1256666.8||| 038263-0065||

-27-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as First Lien Agent


By: __________________________________
Name:
Title:


By: __________________________________
Name:
Title:
Address: Eleven Madison Avenue, New York, NY 10010, Attention: Agency Group
Telecopier: (212) 325-8304









Intercreditor Agreement Signature Page
| NY\1256666.8||| 038263-0065||


--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.
as First Lien Agent


By: __________________________________
Name:
Title:


By: __________________________________
Name:
Title:


Address:
Attention:
Telecopier:





Intercreditor Agreement Signature Page
| NY\1256666.8||| 038263-0065||


--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A.,
as Trustee


By: __________________________________
Name:
Title:
Address: Corporate Trust Services, 213 Court Street, Suite 703, Middletown, CT
06457
Attention: Joseph P. O'Donnell
Telecopier: 860-704-6219





Intercreditor Agreement Signature Page
| NY\1256666.8||| 038263-0065||


--------------------------------------------------------------------------------





BERRY PLASTICS GROUP, INC.
 
By:     
Name:
Title:
Address:
Attention:
Telecopier:























Intercreditor Agreement Signature Page
| NY\1256666.8||| 038263-0065||


--------------------------------------------------------------------------------





Berry Plastics Holding Corporation
Berry Plastics Corporation
AeroCon, Inc.
Berry Iowa Corporation
Berry Plastics Design Corporation
Berry Sterling Corporation
Berry Plastics Technical Services, Inc.
Cardinal Packaging, Inc.
CPI Holding Corporation
Knight Plastics, Inc.
Landis Plastics, Inc.
Packerware Corporation
Pescor, Inc.
Poly-Seal Corporation
Venture Packaging, Inc.
Venture Packaging Midwest, Inc.
Berry Plastics Acquisition Corporation III
Berry Plastics Acquisition Corporation V
Berry Plastics Acquisition Corporation VII
Berry Plastics Acquisition Corporation VIII
Berry Plastics Acquisition Corporation IX
Berry Plastics Acquisition Corporation X
Berry Plastics Acquisition Corporation XI
Berry Plastics Acquisition Corporation XII
Berry Plastics Acquisition Corporation XIII
Kerr Group, Inc.
Saffron Acquisition Corp.
Sun Coast Industries, Inc.
Berry Plastics Acquisition Corporation XV, LLC
Setco, LLC
Tubed Products, LLC



By: __________________________________
Name:
Title:
Address: 101 Oakley St., Evansville, IN 47710, Attention: James M. Kratochvil
Telecopier: (812) 424-0128

44


| NY\1256666.8||| 038263-0065||


--------------------------------------------------------------------------------





Upon consummation of the Merger:
 
Covalence Specialty Coatings LLC
Covalence Specialty Adhesives LLC





By: BERRY PLASTICS HOLDING CORPORATION, its sole member and manager




By _____________________________
Name:
Title:



44


| NY\1256666.8||| 038263-0065||


--------------------------------------------------------------------------------



SCHEDULE I


Berry Plastics Holding Corporation
Berry Plastics Corporation
AeroCon, Inc.
Berry Iowa Corporation
Berry Plastics Design Corporation
Berry Sterling Corporation
Berry Plastics Technical Services, Inc.
Cardinal Packaging, Inc.
CPI Holding Corporation
Knight Plastics, Inc.
Landis Plastics, Inc.
Packerware Corporation
Pescor, Inc.
Poly-Seal Corporation
Venture Packaging, Inc.
Venture Packaging Midwest, Inc.
Berry Plastics Acquisition Corporation III
Berry Plastics Acquisition Corporation V
Berry Plastics Acquisition Corporation VII
Berry Plastics Acquisition Corporation VIII
Berry Plastics Acquisition Corporation IX
Berry Plastics Acquisition Corporation X
Berry Plastics Acquisition Corporation XI
Berry Plastics Acquisition Corporation XII
Berry Plastics Acquisition Corporation XIII
Kerr Group, Inc.
Saffron Acquisition Corp.
Sun Coast Industries, Inc.
Berry Plastics Acquisition Corporation XV, LLC
Setco, LLC
Tubed Products, LLC
Covalence Specialty Coatings LLC
Covalence Specialty Adhesives LLC




